         Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    HARWIN BRAXTON CENTRE, INC.,                   §
                                                   §
                       Plaintiff,                  §
                                                   §       CIVIL ACTION NO. ____________
    v.                                             §
                                                   §
    AMGUARD INSURANCE COMPANY,                     §
    TWFG INSURANCE SERVICES, LLC                   §
    F/K/A TWFG INSURANCE SERVICES,                 §
    INC.,     ALLIED    AMERICAN                   §
    ADJUSTING     COMPANY,    LLC,                 §
    VERICLAIM, INC., THOMAS N.                     §
    SMITH, STEVEN M. HULLMAN, AND                  §
    PAUL A. PRISLUPSKY                             §
                                                   §
                      Defendants.                  §

    DEFENDANTS AMGUARD INSURANCE COMPANY AND PAUL A. PRISLUPSKY’S
                         NOTICE OF REMOVAL

          Notice is hereby given that, under 28 U.S.C. §§ 1332, 1441, and 1446, Defendants

AmGUARD Insurance Company and Paul A. Prislupsky (collectively, the “AmGUARD

Defendants”) remove this action from the 129th Judicial District Court of Harris County, Texas,

to the United States District Court for the Southern District of Texas, Houston Division, and as

grounds for removal state as follows:

                                    I.    STATE COURT ACTION

          1.      On July 19, 2019, Plaintiff Harwin Braxton Centre, LLC filed an Original Petition

(“Petition”) in the 129th Judicial District Court of Harris County, Texas, styled Harwin Braxton

Centre, LLC v. AmGUARD Insurance Company, et al., Cause No. 2019-49428 (the “State Court

Action”).1


1
    The Petition is contained in Exhibit A as a part of the State Court Action file.


                                                    1
        Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 2 of 12



          2.      Plaintiff asserts claims relating to the allegedly improper denial of an insurance

claim concerning alleged damage to Plaintiff’s property that occurred on or about August 25,

2017.2 On the basis of these allegations, Plaintiff asserts alleged claims for violations of Chapters

541 and 542 of the Texas Insurance Code, breach of contract, breach of a duty of good faith and

fair dealing, fraud, and conspiracy to commit fraud, against various entities and individuals.3

Plaintiff seeks monetary relief over $1,000,000.4

          3.      Plaintiff asserts claims against the following seven defendants:

                          i. AmGUARD Insurance Company

                          ii. Paul A. Prislupsky

                         iii. VeriClaim, Inc.

                         iv. Steven M. Hullman

                          v. Allied American Adjusting Company, LLC

                         vi. Thomas N. Smith

                         vii. TWFG Insurance Services, LLC f/k/a TWFG Insurance Services, Inc.

(collectively, “Defendants”).

          4.      Plaintiff is a Texas corporation with a principal place of business in Texas. The

Petition states that none of the Defendants (except for TWFG) are Texas citizens and thus, do not

share citizenship with Plaintiff.

          5.      The Petition pleads that TWFG is a “domestic adjusting company engaged in the




2
    Petition, at ¶¶ 20-24.
3
    Petition, at ¶¶ 48-83.
4
    Petition, at ¶ 11.


                                                   2
         Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 3 of 12



business of adjusting insurance claims in the State of Texas.”5 The Petition, however, fails to

identify any facts particular to TWFG’s alleged involvement in this dispute, much less TWFG’s

purported liability to Plaintiff.     The AmGUARD Defendants contend herein that Plaintiff

improperly joined TWFG in the State Court Action, and thus, TWFG’s purported citizenship

should be disregarded for the purposes of determining diversity jurisdiction.

          6.       With this Notice of Removal, the AmGUARD Defendants remove the State Court

Action to this Court on the basis of diversity jurisdiction, as more fully described below.

                             II.    PROCEDURAL REQUIREMENTS

          7.       This action is properly removed to this Court because the State Court Action is

pending within this district and division (Harris County). 28 U.S.C. §§ 124(b)(2), 1441, 1446(a).

          8.       This removal is timely because it is filed within thirty days of AmGUARD and

Prislupsky being served or otherwise making an appearance in the State Court Action.6 28 U.S.C.

§ 1446(b).

          9.       For reasons explained below, TWFG is improperly joined in this lawsuit.

Consequently, TWFG’s consent to removal is not required. See Getty Oil Corp. v. Ins. Co. of

North Am., 841 F.2d 1254, 1261 n.9 (5th Cir. 1988) (an acknowledgment of consent is not required

of a defendant who is improperly joined). All other Defendants properly joined and served, or that

have otherwise appeared in the State Court Action, have consented to this removal, as indicated

by the “Certificates of Consent” below.7


5
    Petition, at ¶ 2.
6
    See Exhibit A, containing service of process documentation for the AmGUARD Defendants.
7
  Defendant Steven M. Hullman has not been served, or otherwise appeared, in the State Court
Action, as of the date of this Notice of Removal. Accordingly, Mr. Hullman’s consent to removal
is not required. 28 U.S.C. § 1446(b)(2)(A).


                                                  3
         Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 4 of 12



          10.      Under 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a true and correct copy

of the entire file from the State Court Action at the time of this removal.

          11.      Under 28 U.S.C. § 1446(d), the AmGUARD Defendants are contemporaneously

with the filing of this Notice of Removal: (1) serving Plaintiff with a copy of the Notice of

Removal, and (2) filing a copy of the Notice of Removal in the 129th Judicial District Court of

Harris County, Texas.

                                III.   DIVERSITY JURISDICTION

          12.      The Court has diversity jurisdiction in this matter. Where there is complete

diversity among parties and the amount in controversy exceeds $75,000, an action may be removed

to federal court. 28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because

Plaintiff is not a citizen of the same state as any of the properly joined Defendants. Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005). Further, as shown below, TWFG’s citizenship may not be

considered for the purpose of determining jurisdiction. And, also as shown below, the amount in

controversy requirement is satisfied.

A.        Diversity of citizenship exists between Plaintiff and all properly joined Defendants.

          13.      Plaintiff is a Texas corporation with a principal place of business in Texas.8

Plaintiff is a Texas citizen for purposes of diversity jurisdiction.9

          14.      AmGUARD is a corporation organized under Pennsylvania law with its principal

place of business in Wilkes Barre, Pennsylvania. A corporation is a citizen of the state where it

was incorporated and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

Therefore, AmGUARD is a citizen of Pennsylvania for purposes of diversity jurisdiction.


8
    Petition, at ¶ 2.
9
    Petition, at ¶ 2.


                                                   4
      Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 5 of 12



       15.     Prislupsky is an individual residing and domiciled in Olyphant, Pennsylvania. An

individual is a citizen of the state where he is domiciled. See Coury v. Prot, 85 F.3d 244, 249 (5th

Cir. 1996). Therefore, Prislupsky is a citizen of Pennsylvania for purposes of diversity jurisdiction.

       16.     VeriClaim is a corporation organized under Delaware law with its principal place

of business in Memphis, Tennessee 38120. Therefore, VeriClaim is a citizen of Delaware and

Tennessee for purposes of diversity jurisdiction.

       17.     Hullman is an individual residing and domiciled in Everett, Washington.

Therefore, Hullman is a citizen of Washington for purposes of diversity jurisdiction.

       18.     Allied is a limited liability company organized in Mobile, Alabama 36616. As a

limited liability company, Allied’s citizenship for diversity purposes is determined by the

citizenship of its members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079-80 (5th

Cir. 2008). The Alabama Secretary of State lists “Allied Williams Companies Inc.” as Allied’s

only member. The Alabama Secretary of State discloses Allied Williams Companies Inc. as being

formed and incorporated in Delaware, and having its registered office in Mobile, Alabama.

Therefore, Allied is a citizen of Delaware and Alabama for purposes of diversity jurisdiction.

Furthermore, Allied has its principal office and principal place of business in Tampa, Florida

33636. Even if Allied’s principal place of business in Florida were considered for citizenship,

Allied is still a non-Texas citizen, and thus still considered diverse from Plaintiff in this case.

       19.     Smith is an individual residing and domiciled in Punta Gorda, Florida. Therefore,

Smith is a citizen of Florida for purposes of diversity jurisdiction.

       20.     Each of these Defendants is a citizen of a different state from Plaintiff.10


10
  The AmGUARD Defendants do not concede that Plaintiff properly served and joined all of the
defendants in the State Court Action. For defendants that have appeared in the State Court Action,
the AmGUARD Defendants have sought and received their consents to this removal.


                                                   5
      Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 6 of 12



B.     TWFG is improperly joined in this lawsuit because Plaintiff does not allege a viable
       claim against it.

       21.     TWFG is improperly joined in this lawsuit, as Plaintiff has not alleged a viable

claim against TWFG in the Petition. A removing party establishes improper joinder by showing

that the plaintiff cannot establish a cause of action against the non-diverse defendant under state

law. See Larroquette v. Cardinal Health 200, Inc., 466 F.3d 373, 376 (5th Cir. 2006). This

requires the Court to conduct “a Rule 12(b)(6)-type analysis, looking initially at the allegations of

the complaint to determine whether, under state law, the complaint states a claim against the in-

state defendant.” Id.; see also Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 2016

WL 1274030, at *3 (5th Cir. Mar. 31, 2016) (holding that the district court should conduct a

“12(b)(6)-type analysis” to determine whether the plaintiff has established a cause of action against

a particular defendant). A “mere theoretical possibility” of recovery under state law does not

suffice to preclude removal. Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 n.4 (5th Cir. 2000).

       22.     As an initial matter, TWFG is improperly joined because Plaintiff fails to plead

sufficient facts to state a claim against TWFG. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion to

dismiss, Plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). “But where the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief” and fails to state

a claim. Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       23.     Here, Plaintiff’s allegations as to TWFG boil down to the following:

(1) AmGUARD purportedly assigned TWFG to adjust Plaintiff’s claim under a policy issued by




                                                  6
        Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 7 of 12



AmGUARD;11 and (2) TWFG failed to resolve the claim.12                 Plaintiff does not allege any

wrongdoing on the part of TWFG separate and apart from lumping allegations against TWFG

together with Plaintiff’s allegations against AmGuard, Allied, VeriClaim, Prislupsky, Smith,

and/or Hullman. For instance, Plaintiff pleads that “Defendant AmGuard assigned Defendant

TWFG and/or Allied and/or VeriClaim to adjust the claim.”13

          24.     Even assuming those allegations apply specifically to TWFG, a third-party adjuster

is not a party to the insurance contract. The Petition does not even allege that TWFG is a party to

an insurance contract with Plaintiff. Accordingly, TWFG had no duty to settle the claim and,

absent a duty, cannot be liable for failing to settle the claim. See Messersmith v. Nationwide Mut.

Ins. Co., 10 F. Supp. 3d 721, 724 (N.D. Tex. 2014).

          25.     Plaintiff follows up with additional hodgepodge statements:

                     Para. 32: “Defendants AmGuard, TWFG, Allied, VeriClaim, Smith, Hullman,
                      and Prislupsky set out to deny and/or underpay on properly covered damages.”

                     Para. 40: “Defendants AmGuard, TWFG, Allied, Smith, Hullman, and
                      Prislupsky refused to fully compensate Plaintiff, under the terms of the Policy,
                      even though Defendants AmGuard, TWFG, Allied, VeriClaim, Smith,
                      Hullman, and Prislupsky failed to conduct a reasonable investigation.”

                     Para. 46: “Defendants AmGuard, TWFG, Allied, VeriClaim, Smith, Hullman,
                      and Prislupsky knowingly or recklessly made false representations, as described
                      above, as to material facts and/or knowingly concealed all or part of material
                      information from Plaintiff.”

          26.     As a matter of law, because TWFG is not a party to the insurance policy, it had no

duty to investigate the claim or pay any policy benefits. See Lopez v. United Prop. & Cas. Ins.



11
     Petition, at ¶¶ 20, 27.
12
     Petition, at ¶¶ 32, 36-40, 45-46, 56-61, 63-66.
13
     Petition, at ¶ 27 (emphasis added).


                                                   7
      Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 8 of 12



Co., 197 F. Supp. 3d 944, 950 (S.D. Tex. 2016); Messersmith, 10 F. Supp. 3d at 724. So, TWFG

cannot be liable for failing to do either.

        27.     That leaves the allegation that TWFG made actionable misrepresentations or

nondisclosure. Those allegations must be judged against the heighted pleading standard for fraud.

Fed. R. Civ. P. 9(b) (requiring plaintiff to “state with particularity the circumstances constituting

fraud or mistake”). The Petition is wholly lacking in such particularities. Plaintiff does not plead

any specific facts as to what TWFG did, how TWFG did it, when TWFG did it, or anything specific

with respect to TWFG. Accordingly, Plaintiff has not pled any facts against TWFG that would

give rise to a plausible claim.

        28.     This type of pleading continues throughout the Petition. All of the allegations

against all of the Defendants are lumped together in a conclusory fashion. Plaintiff does connect

any facts alleged against TWFG to the elements of any claims against TWFG. Instead, Plaintiff

points primarily to actions taken by AmGUARD in support of its claims.

        29.     Plaintiff’s failure to explain how TWFG’s actions were improper and in violation

of the various statutes at issue in this lawsuit is fatal to its claims. See River of Life Assembly of

God v. Church Mut. Ins. Co., 1:19-CV-49-RP, 2019 WL 1767339, at *4 (W.D. Tex. Apr. 22, 2019)

(“Certainly, federal district courts in this circuit have found that an adjuster is improperly joined

if the plaintiff merely recites language from the Texas Insurance Code or the DTPA without

specifically identifying how the adjuster's conduct violated those statutes.”) (citing Gonzalez v.

State Farm Lloyds, 326 F. Supp. 3d 346, 352 (S.D. Tex. 2017)).




                                                  8
      Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 9 of 12



       30.     Even if Plaintiff could plausibly plead facts showing that TWFG was an adjuster,14

“for an adjuster to be held individually liable [under the Texas Insurance Code], they have to have

committed some act that is prohibited by the section, not just be connected to an insurance

company’s denial of coverage.” Messersmith, 10 F. Supp. 3d at 724. Plaintiff has not pled any

facts against TWFG that would show anything other than TWFG’s unspecified and tacit

connection to AmGUARD’s denial of the Plaintiff’s claim. Instead, all of Plaintiff’s allegations

against TWFG are not specific to TWFG, and are all conclusory. That is not sufficient to plead a

plausible claim under the Texas Insurance Code. Id.

       31.     Put another way, such cursory allegations fail to establish “more than a sheer

possibility that [TWFG] has acted unlawfully.” See Iqbal, 556 U.S. at 678. Because Plaintiff’s

Petition is “armed with nothing more than conclusions” and lacks “sufficient factual matter” as to

TWFG, Plaintiff fails to state a claim against TWFG. Id. at 678-79. Consequently, TWFG is

improperly joined in this lawsuit, and its citizenship cannot be considered for purposes of diversity

jurisdiction. See Larroquette, 466 F.3d at 376 (5th Cir. 2006).

       32.     Because Plaintiff is a citizen of Texas and none of the other properly joined and

served Defendants are citizens of Texas, there is complete diversity among the parties. See 28

U.S.C. § 1332(c)(1).

D.     The Amount-in-Controversy requirement is satisfied.

       33.     The amount-in-controversy element is also satisfied. Where a defendant can show,

by a preponderance of the evidence, that the amount in controversy is greater than the jurisdictional


14
  TWFG is identified on the policy, which shows that it was the broker who helped Plaintiff obtain
the policy, not an adjuster hired by AmGUARD to investigate the claim. While the AmGuard
Defendants accept the allegations as true for the purposes of determining viability of Plaintiff’s
claims, but it is notable that the policy reference in the Petition contradicts the entire premise of
Plaintiff’s claims against TWFG based on TWFG’s purported adjusting actions.


                                                 9
        Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 10 of 12



amount, removal is proper. See White v. FCI U.S.A., Inc., 319 F.3d 672, 675 (5th Cir. 2003); St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 n.13 (5th Cir. 1998) (“The test is whether it is

more likely than not that the amount of the claim will exceed [the jurisdictional minimum].”). The

defendant can meet its burden if it is apparent from the face of the petition that the claims are likely

to exceed $75,000. See, e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002); Greenberg, 134 F.3d at 1253. To determine the amount-in-controversy, a court

may consider actual damages, exemplary damages, and attorneys’ fees. White, 319 F.3d at 675–

76. A plaintiff’s pleading for a specific sum made in good faith is deemed the amount in

controversy. 28 U.S.C. § 1446(c)(2).

          34.     Here, Plaintiff specifically seeks “monetary relief over $1,000,000.”15 Although

the AmGUARD Defendants deny that Plaintiff is entitled to any damages or relief, when the

requested actual damages, exemplary damages, and attorneys’ fees are included in the amount-in-

controversy calculus, it is clear that the amount in controversy exceeds $75,000, exclusive of

interest and costs.

          35.     Because there is complete diversity among the parties and the amount in

controversy requirement is satisfied, this Court has jurisdiction under 28 U.S.C. §§ 1332, 1441,

and 1446. Therefore, removal is proper.

                                 IV.     REQUEST FOR RELIEF

          36.     For these reasons, Defendants AmGUARD Insurance Company and Paul A.

Prislupsky remove this action from the 129th Judicial District Court of Harris County, Texas, to

the United States District Court for the Southern District of Texas, Houston Division, so that this

Court may assume jurisdiction over the cause as provided by law.


15
     Petition, at ¶ 11.


                                                  10
    Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 11 of 12



                                          Respectfully submitted,

                                          LOCKE LORD LLP

                                          By:/s/ Susan A. Kidwell
                                             Susan A. Kidwell
                                             skidwell@lockelord.com
                                             Texas State Bar No. 24032626
                                             S.D. Tex. No. 631211
                                                 Attorney-in-Charge
                                             Sagar Patel
                                             sagar.patel@lockelord.com
                                             Texas State Bar No. 24088195
                                             S.D. Tex. No. 615599
                                             600 Travis Street, Suite 2800
                                             Houston, Texas 77002
                                             (713) 226-1200 (Telephone)
                                             (713) 223-3717 (Facsimile)
                                             Attorneys for Defendants AmGuard
                                             Insurance Company and Paul A.
                                             Prislupsky



                  CERTIFICATES OF CONSENT TO REMOVAL

Defendant VeriClaim, Inc., by and through its counsel, consents to the removal of the State
Court Action.

                                   /s/ Bruce R. Wilkin
                                   Bruce R. Wilkin
                                   SHACKELFORD, BOWEN, MCKINLEY & NORTON,
                                   LLP

Defendants Allied American Adjusting Company, LLC and Thomas N. Smith, by and
through their counsel, consent to the removal of the State Court Action.

                                   /s/ Martin S. Schexnayder
                                   Martin S. Schexnayder
                                   WINGET, SPADAFORA & SCHWARTZBERG, LLP




                                            11
    Case 4:19-cv-03175 Document 1 Filed on 08/23/19 in TXSD Page 12 of 12



                          CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on August 23, 2019 the
following parties or counsel in accordance with the FEDERAL RULES OF CIVIL PROCEDURE:

 Michael A. Downey                          Martin S. Schexnayder
 Mostyn Law                                 State Bar No. 17745610
 maddocketefile@mostynlaw.com               Famaz Pishgazadeh
 State Bar No. 24087445                     State Bar No. 24110625
 3810 West Alabama Street                   WINGET, SPADAFORA &
 Houston, Texas 77027                       SCHWARTZBERG, LLP
 Phone: 713-714-0000                        Two Riverway, Suite 725
 Fax: 713-714-1111                          Houston, Texas 77056
                                            Telephone: 713-343-9200
 Attorney for Plaintiff                     Facsimile: 713-343-9201
 Harwin Braxton Centre, Inc.                Schexnayder.M@wssllp.com
                                            Pishgazadeh.F@wssllp.com

                                            Attorneys for Defendants Allied
                                            American Adjusting Company, LLC and
                                            Thomas N. Smith
 Bruce R. Wilkin
 Texas Bar No. 24053549
 bwilkin@shackelford.law
 Tim Redden Jr.
 State Bar No. 24099654
 tredden@shackelford.law
 Shackelford, Bowen, McKinley &
 Norton, LLP
 717 Texas Ave, 27th Floor
 Houston, Texas 77002
 Tel: 832-415-1801
 Fax: 832-415-1095

 Attorneys for Defendant VeriClaim, Inc.


                                                    /s/ Sagar Patel
                                                    Sagar Patel




                                           12
